IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
JOSEPH PATRICK
CHAMBERS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4006

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, Judge.

Joe Hamrick, Rick Sichta, and Susanne Sichta, of the Sichta Firm, LLC.,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Joseph Patrick Chambers challenges his convictions and sentences for four

counts of attempted second-degree murder and one count of shooting or throwing

deadly missiles. As the State properly concedes, we must reverse the sentences for

attempted second-degree murder because the trial court believed, based on our
prior precedent, that it was required to impose the mandatory minimum sentence of

twenty years for each of the attempted second-degree murder convictions

consecutively pursuant to section 775.087(2)(d), Florida Statutes (the 10-20-Life

statute). The supreme court has since held in Williams v. State, 186 So. 3d 989

(Fla. 2016), that consecutive mandatory minimum terms under the 10–20–Life

statute are permissible, but not mandatory. Accordingly, we remand for

reconsideration of the sentences in light of Williams. In all other respects, we

affirm.

      AFFIRMED in part, REVERSED in part, and REMANDED.


ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.




                                       2